Citation Nr: 0305089	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  96-23 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the character of the appellant's discharge 
constitutes a bar to Department of Veterans Affairs benefits.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease due to nicotine dependence.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton

INTRODUCTION

The veteran had recognized active duty from March 10, 1948 to 
March 9, 1951.  He had a period of unrecognized service from 
March 10, 1951 to April 6, 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in No. Little Rock, 
Arkansas (RO), which denied the benefit sought on appeal.   


REMAND

A review of the record reflects that in a letter received in 
February 2000 from the veteran's former representative, he 
made a claim on behalf of the veteran that a January 1955 
administrative decision of the RO was based on clear and 
unmistakable error (CUE).  That decision had determined that 
the veteran was discharged under dishonorable conditions on 
April 6, 1954, and that therefore he was barred from 
receiving benefits by reason of his period of service from 
March 10, 1948 to April 6, 1954.  

The RO notified the veteran in November 2000 of its denial of 
that claim.  The RO informed the veteran of its determination 
that no revision was warranted in the Administrative Decision 
of January 3, 1955.  No formal rating action is of record.

Through his former representative, the veteran filed a notice 
of disagreement with that decision later in November 2000.  
In correspondence received at that time, the former 
representative notified the RO of the veteran's formal notice 
of dissatisfaction of the initial denial decision by the RO 
on the issue of whether revision was warranted in the 
Administrative Decision of January 3, "1995".  The Board 
construes the November 2000 statement as a notice of 
disagreement with the RO's November 2000 decision.  Thus, a 
statement of the case concerning this issue is required.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Additionally, 
the Board finds the issue of whether the January 1955 
decision of the RO was based on CUE to be inextricably 
intertwined with the issues currently before the Board for 
appellate consideration.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Thus additional development is required.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475 are completed.  38 U.S.C. A. §§ 5102, 
5103, 5103A, and 5107 (West 2002). 

2.  It is requested that the RO place the 
formal rating action, which denied CUE in 
the January 1955 administrative decision 
in the claims folder.

3.  The RO should furnish the appellant a 
statement of the case regarding the RO's 
November 2000 decision which denied the 
veteran's claim that a January 1955 
administrative decision was based on CUE.  
The veteran should be provided with the 
applicable laws and regulations in this 
instance and informed of the evidence 
considered and the reasons and bases for 
the RO's determination.  The veteran 
should be informed of the requirements 
necessary to perfect an appeal regarding 
this issue.  The RO is informed that this 
issue is not before the Board until 
timely perfected.

After undertaking any additional actions deemed appropriate 
by the RO, the case should be returned to the Board for 
further appellate consideration. The Board intimates no 
opinion as to the ultimate outcome of this case by this 
action.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


